Citation Nr: 0726399	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1964 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge. 

As originally developed for appeal, the claim included the 
additional issues of entitlement to service connection for 
erectile dysfunction and right ankle injury.  However, the 
veteran indicated in a February 2005 statement and at his 
August 2006 Travel Board hearing, respectively, that he no 
longer wished to pursue these issues, and they were withdrawn 
and are no longer before the Board.  Therefore, consideration 
is limited to the issue listed on the first page of the 
present decision.


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having PTSD.

2.  The evidentiary record does not establish that he was 
engaged in combat with the enemy.

3.  The veteran's claimed in-service stressful experience has 
not been corroborated by service records, or other credible 
supporting evidence, and he has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such in-service stressful experience.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, at 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran filed his claim for PTSD in March 2004.  
According to post-service medical evidence, he first sought 
treatment in 1996 for complaints of depression due to post 
service stressors related to his divorce and problems with 
child support.  He did not mention a military service 
stressor.  An initial diagnosis of PTSD was provided in 
December 2003.  At the time he reported that nightmares from 
his time in service had been bothersome.  

In this case, the competent evidence does not show that the 
veteran engaged in combat with an enemy force.  His DD Form 
214 shows he received no commendations or citations typically 
awarded primarily or exclusively for circumstances relating 
to combat.  Although service personnel records show the 
veteran received punishment for misconduct on one occasion 
during service, there is no indication that the misconduct 
was in any way related to a psychiatric condition.  The 
veteran received a honorable discharge from service in 1967.  
In his accompanying stressor statement he did not indicate 
any actual combat.  

Since combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  As noted previously, there are two 
requirements for a stressor to be sufficient for PTSD: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or a threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Cohen, supra (quoting DSM-IV).

In multiple statements submitted with his claim, the veteran 
identified a single event which he considered to be the 
precipitating cause of his claimed PTSD.  According to the 
veteran he befriended an individual who later volunteered to 
be sent to Vietnam.  Prior to that friend's departure the 
veteran had a disturbing premonition of his friend's death 
and later found out that he had been killed on his first 
mission out.  The veteran regretted not having an opportunity 
to tell his friend of the premonition and was discouraged 
from talking about it with service personnel.  He now has 
nightmares about the event and thinks often about what 
happened.  The veteran does not claim to have "witnessed" 
his friend's death, and there is no credible supporting 
evidence that he actually did.  Quite simply, the veteran's 
own statements regarding this event indicate that it would 
not qualify as a valid PTSD stressor.  Rather, this incident 
tends to show the veteran experienced profound regret and 
guilt, as opposed to actual or threatened imminent death or 
serious injury or threat to physical integrity.  In the 
absence of credible supporting evidence that the veteran was 
actually exposed to the traumatic event he claims, service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).

Nevertheless, the RO has attempted to obtain information 
regarding the veteran's stressor and has requested 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In its April 2006 response the 
JSRRC concluded that based on the current record there was no 
evidence of exposure to an in-service stressor.  The 
veteran's previous description and placement of events was 
insufficiently detailed to allow verification to be attempted 
by JSRRC.  Therefore, this information would not be forwarded 
to JSRRC.  

In a subsequent letter from the RO, the veteran was asked to 
provide a specific two month timeframe for the incident, the 
geographic location and unit he was assigned to at the time, 
including the complete chain of command.  In response the 
veteran requested an additional 45 days to submit additional 
evidence which would serve to verify the accounts of his 
claimed stressors.  However, he has not furnished any 
additional evidence and without such information, VA cannot 
attempt to verify the event.  See 38 C.F.R. § 3.159(c)(2)(i) 
(in the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  In the absence of any 
specific information, it is clear that any attempt on the 
part of VA to verify the alleged incident in service would be 
an exercise in futility.  

The Board acknowledges that the evidentiary record does 
reveal a diagnosis of PTSD.  In a September 2004 statement a 
VA staff psychiatrist indicated the veteran carried a 
diagnosis of PTSD connected to a traumatic experiences that 
occurred during the course of his military service.  However, 
the opinion did not indicate that the diagnosis was linked to 
the stressor identified by the veteran.  In particular there 
was no reference to specific symptoms and the opinion did not 
identify any particular stressor relied upon in diagnosing 
the disorder, and did not give any indication that any 
specific stressor history was reviewed as part of the basis 
for the diagnosis.  In the absence of a verified stressor, 
the diagnosis of PTSD is not sufficient to support the claim.  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veteran's military service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  

Finally, the veteran presented testimony at a RO hearing in 
February 2005 about the onset and severity of his PTSD.  He 
essentially reiterated previously submitted information 
concerning his in-service stressor event as well as symptoms 
consistent with complaints made during the course of the 
appeal.  It was reaffirmed that the veteran did not witness 
his friend's death and that he himself had no actual combat 
service.  The veteran gave essentially similar testimony at a 
Travel Board hearing in April 2006.  At that time, he was 
told that the record would be held open for 90 days to allow 
him the opportunity to submit alternative sources of 
supporting evidence regarding the stressor which he alleged 
to have occurred in service.  However, a review of the 
veteran's claims file does not reflect that any such 
supporting evidence has been submitted.  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information given, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or SSOC, is sufficient to cure a 
timing defect). 

In letters dated in April 2004, March 2005, December 2005, 
March 2006 and April 2006, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The record indicates that 
the veteran was awarded disability benefits from the Social 
Security Administration (SSA).  While the RO did not obtain 
these records, additional development to do so is unnecessary 
in view of the medical evidence currently of record.  It is 
unlikely that these records would do more than merely 
corroborate the medical evidence already of record confirming 
a diagnosis of PTSD and there is no indication that the 
contents of any of the SSA records would serve to verify the 
veteran's stressor.  Thus, no useful purpose would be gained 
in further delaying a decision in this case by requesting 
them.  Because the veteran has already been given an 
opportunity to submit alternative sources of information, and 
has failed to do so, additional development is not warranted.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


